TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-18-00326-CV



   Chief Brian Manley, Austin Police Department; Spencer Cronk, City Manager City of
   Austin; and Joya Hayes, Director of City of Austin Firefighters’, Police Officers’, and
       Emergency Medical Services Personnel Civil Service Commission, Appellants

                                                    v.

Austin Police Association, APA President Ken Casaday, and Robert Miljenovich, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 459TH JUDICIAL DISTRICT
    NO. D-1-GN-18-000923, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                              MEMORANDUM OPINION


                The parties have settled their dispute and have filed a joint motion asking the Court

to set aside the trial court’s order denying the plea to the jurisdiction and remand the case to the trial

court for voluntary dismissal in accordance with their settlement agreement. See Tex. R. App. P.

42.1(a)(2)(B). We grant the motion, set aside without regard to the merits the trial court’s order

denying the plea to the jurisdiction, and remand the case to the trial court for rendition of judgment

in accordance with the parties’ agreement. See id., 43.2(e).
                                          __________________________________________
                                          David Puryear, Justice

Before Justices Puryear, Goodwin, and Bourland

Vacated and Remanded on Joint Motion

Filed: December 7, 2018




                                             2